DETAILED ACTION
	The response dated 4/13/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 13-15  and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014122147 to Matti.
Regarding claim 1 Matti discloses a device for handling and transporting loads, to be mounted on a mobile or stationary facility, comprising: at least a first guide profile (30); and at least two load handling elements (14/16) that can be mounted at the first guide profile, wherein the at least two load handling elements can be moved relative to each other or in parallel to each other in the a longitudinal direction of the first guide profile respectively by at least one drive element (23 or 24), wherein the first guide profile has a hollow profile and the at least one drive element (see figure 1) is at least partially integrated inside the first guide profile, wherein a tappet plate (21/22) is operatively connected to the at least one drive element, wherein a guide of the tappet plate is also at least partially integrated and supported in the first guide profile (see figure 1), wherein the at least one drive element and the guide of the tappet plate are on one axis, wherein the first guide profile has a longitudinal slit through which a holder of the tappet plate protrudes (see figure 1), wherein one load handling element each of the at least two load handling elements can be operatively connected to the tappet plate, and wherein the first guide profile carries the at least two load handling elements (14/16).  
Regarding claim 2 Matti discloses a second guide profile (40) arranged essentially in parallel to the first guide profile, wherein the first guide profile and the second guide profile are connected to each other at a distance via at least one connection element  arranged essentially vertical to the first guide profile and the second guide profile (see figures).  
Regarding claim 3 Matti discloses the at least one drive element can be operatively connected to a drive unit on one side and to the tappet plate on another side (see figure 1).  
Regarding claim 5 Matti discloses the at least one drive element has a fluid cylinder (para 0038).  
Regarding claim 6 Matti discloses the drive unit has a hydro motor (para 0038).  
Regarding claim 7 Matti discloses the drive unit has an electric motor (para 0039).  
Regarding claim 8 Matti discloses the first guide profile has a drive element (23 or 24).  
Regarding claim 9 Matti discloses the at least one drive element is a first drive element, and wherein the first guide profile has the first drive element and the second guide profile has a second drive element (41).  
Regarding claim 10 Matti discloses the first guide profile and the second guide profile are connected to each other at a distance by two connection elements arranged essentially vertical to the first guide profile and the second guide profile (see figure 2).  
Regarding claim 13 Matti discloses the at least one drive element has a fluid-operated cylinder, comprising a cylinder housing and a piston rod, wherein an attachment means for attaching the tappet plate to the piston rod and a guide means for guiding the tappet plate for the tappet plate driven by the at least one drive element is at least partially integrated in the cylinder housing (para 0038 and figure 1).  
Regarding claim 14 Matti discloses at least one of the first guide profile or of the second guide profile has an essentially rectangular outer cross-section with an essentially round cavity arrangement in an axis  direction of the first guide profile and the second guide profile respectively (see figure 1 and para 0100).  
Regarding claim 15 Matti discloses the longitudinal slit of the first guide profile comprising the at least one drive element is formed so that the longitudinal slit holds the tappet plate in a vertical position and prevents the tappet plate from turning (see figure 3).  
Regarding claim 17 Matti discloses at least one of the first guide profile or the second guide profile reaches around the first drive element or second drive element respectively at least by 75% (see figure 3).  
Regarding claim 18 Matti discloses the tappet plate has a holding profile for handling a respective load handling equipment, and wherein the holding profile can be adjusted to a width of the load handling equipment (see figure 2).  
Regarding claim 19 see para 0003 and above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matti.
As discussed above Matti discloses all the limitations of the claims except:
Regarding claim 4 the at least one drive element has a spindle.  
Matti teaches that different drive elements may be used (para 0038-39) and spindle based drive elements are well known.
As such it would have been obvious to one or ordinary skill in the art at the time of Applicant’s filing to have modified Matti to include the at least one drive element has a spindle, because spindle drives are well known and doing so would merely entail substituting one known drive element for another to yield predictable results.
Regarding claims 11-12 the first guide profile has a first longitudinal slit and the second guide profile has a second longitudinal slit, and wherein the first longitudinal slit points in a direction toward the second guide profile and the second longitudinal slit points in a direction toward the first guide profile and the first guide profile and the second guide profile are arranged essentially horizontally on top of each other, so that the first guide profile is located above the second guide profile and the second longitudinal slit of the second guide profile on the top of the second guide profile in the direction toward the first guide profile, and wherein the second longitudinal slit of the second guide profile is closed by a protection element that is moved along with the second tappet plate.  
Matti discloses both guide profile slits facing forward but anticipates different orientations of the slits (para 0100).  Additional protection elements are well known for such movement mechanisms to prevent debris from entering the moving components.
As such it would have been obvious to one or ordinary skill in the art at the time of Applicant’s filing to have modified Matti to include the first guide profile has a first longitudinal slit and the second guide profile has a second longitudinal slit, and wherein the first longitudinal slit points in a direction toward the second guide profile and the second longitudinal slit points in a direction toward the first guide profile and the first guide profile and the second guide profile are arranged essentially horizontally on top of each other, so that the first guide profile is located above the second guide profile and the second longitudinal slit of the second guide profile on the top of the second guide profile in the direction toward the first guide profile, and wherein the second longitudinal slit of the second guide profile is closed by a protection element that is moved along with the second tappet plate, because Matti anticipates different configurations and rearranging parts does not patentably distinguish a claim from the prior art when doing so would not change the operation of the device.  See MPEP 2144.04 VI C.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matti in view of US 10,207,907 to Hamlik.
Matti discloses all the limitations of the claims except the tappet plate is a first tappet plate, wherein the first tappet plate is driven by the first drive element in the first guide profile and guided by the second guide profile, and a second tappet plate is driven by the second drive element in the second guide profile and guided by the first guide profile and the first guide profile has a holding profile with a protruding strip on one outer side of the first guide profile, wherein at least one load handling element of the at least two  load handling elements can be attached to the holding profile with an attachment profile worked that is mirror-inverted to the holding profile, and wherein the attachment profile has a sliding piece that is applied to the protruding strip of the holding profile when the at least one load handling element is attached to the holding profile.
Hamlik teaches a handling device including having both handling elements guided along the top and bottom with each moved by an actuator (130), one mounted along the top guide and the other mounted along the bottom guide (see figure 3) and the first guide profile has a holding profile with a protruding strip on one outer side of the first guide profile, wherein at least one load handling element of the at least two  load handling elements can be attached to the holding profile with an attachment profile worked that is mirror-inverted to the holding profile, and wherein the attachment profile has a sliding piece that is applied to the protruding strip of the holding profile when the at least one load handling element is attached to the holding profile (see figure 3 showing the guide rails of the handling elements interfacing with the guide channels) in order to provide adequate clamping action while maintaining operator visibility (col. 3 lines 42-50).
It would have been obvious to one or ordinary skill in the art at the time of Applicant’s filing to have modified Matti to include the tappet plate is a first tappet plate, wherein the first tappet plate is driven by the first drive element in the first guide profile and guided by the second guide profile, and a second tappet plate is driven by the second drive element in the second guide profile and guided by the first guide profile and the first guide profile has a holding profile with a protruding strip on one outer side of the first guide profile, wherein at least one load handling element of the at least two  load handling elements can be attached to the holding profile with an attachment profile worked that is mirror-inverted to the holding profile, and wherein the attachment profile has a sliding piece that is applied to the protruding strip of the holding profile when the at least one load handling element is attached to the holding profile, as taught by Hamlik, in order to provide adequate clamping action while maintaining operator visibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652